AGREEMENT
 
This Agreement (the “Agreement”) is dated December 19, 2008 and is made by and
between Vortex Resource Corp. (the “Company”) and ______________ (“Holder”).
 
WHEREAS, Graeton Holdings Limited (the “Assignor”) and the Company entered into
registration rights agreement dated July 21, 2005, whereby the Company agreed to
file a registration statement registering the 441,566 shares of the Company’s
common stock issued in connection with the Navigator acquisition within 75 days
of the closing of the transaction.
 
WHEREAS, the Company also agreed to have such registration statement declared
effective within 150 days from the filing thereof.
 
WHEREAS, in the event that the Company failed to meet its obligations to
register the shares, it was required to pay a penalty equal to 1% of the value
of the shares per month.
 
WHEREAS, the Assignor provided a written waiver to the Company stating that the
Assignor would not raise any claims in connection with the filing of
registration statement through May 30, 2006, which was extended through May 30,
2007 without penalty.
 
WHEREAS, as June 30, 2008 (effective March 31, 2008), the Company was in default
of said agreement and therefore made a provision for compensation for $150,000
to represent agreed final compensation (the “Penalty Payment”).
 
WHEREAS, Assignor assigned $_____ of the Penalty Payment (the “Conversion
Amount”) to the Holder;
 
WHEREAS, due to current capital constraints and operational difficulties, the
Company will be unable to pay the Conversion Amount;
 
WHEREAS, in lieu of payment on the Note, Holder has agreed to convert the
Conversion Amount into ____________ shares of common stock (the “Shares”).
 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Affiliate as
follows:
 
1.           The Company and Holder hereby agree to convert the Conversion
Amount into the Shares.
 
2.           Holder warrants and represents that no other person or entity has
any interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the Securities.
 
3.           Each party shall be responsible for their own attorneys’ fees and
costs.
 
4.           Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
5.           This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral.  Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
 

--------------------------------------------------------------------------------


6.           This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.
 
7.           Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.
 
8.           The Parties agree that this Agreement is governed by the Laws of
the State of California and that any and all disputes that may arise from the
provisions of this Agreement shall be tried in the courts located in Los
Angeles, California.  The Parties agree to waive their right to trial by jury
for any dispute arising out of this Agreement.
 
9.           This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
 
VORTEX RESOURCE CORP.


______________________________
Name:  Robin Ann Gorelick
Title:    Secretary




[       ]




By:___________________________                                                                           
Name:
Title:

